DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

NOTE:  The term “processor”, recited in claim 8, covers a broad class of known structures including microprocessors and their equivalents, and hence is not considered to be a generic placeholder for the term "means", and therefore does not invoke 35 USC 112f.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   Each of independent claims 1, 8, and 15 lack an antecedent basis for the term “the identified location” at the end of each claim.   Claims 2-7, 9-24, and 16-20 are rejected by dependency.  The following amendment will be assumed for examination purposes:  “… ego agent based on the 3D environment estimate.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guo et al. (US 10,762,650 B1).  Guo discloses:

Regarding claims 1, 8, and 15, and using claim 1 as an example, a computer implemented (figures 1, 2, and 6) method for controlling an ego agent comprising:
capturing a two-dimensional (2D) image of an environment adjacent to the ego agent; 
generating a semantically segmented image of the environment based on the 2D image;
generating a depth map of the environment based on the semantically segmented image; 
generating a three-dimensional (3D) estimate of the environment based on the depth map; and 
controlling an action of the ego agent based on the 3D environment estimate ( 

    PNG
    media_image1.png
    802
    662
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    632
    542
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    603
    540
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    633
    515
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    251
    537
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    376
    535
    media_image6.png
    Greyscale

).

The applied Guo reference immediately above “may” have a common assignee with the instant application (i.e., Toyota).  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6-9, 13-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Witt et al. (US 2019/0250627 A1) in view of Atapour-Abarghouei et al., “MONOCULAR SEGMENT-WISE DEPTH: MONOCULAR DEPTH ESTIMATION BASED ON A SEMANTIC SEGMENTATION PRIOR”, 2019, IEEE, ICIP 2019, pages 4295-4299.

Regarding claims 1, 8, and 15, and using claim 1 as an example Witt discloses, except for claim elements highlighted in italicized bold below, a computer implemented (paragraphs 0105-0108:

    PNG
    media_image7.png
    158
    384
    media_image7.png
    Greyscale


 ) method for controlling an ego agent (

    PNG
    media_image8.png
    433
    678
    media_image8.png
    Greyscale

 ) comprising:

capturing a two-dimensional (2D) image of an environment adjacent to the ego agent ( 

    PNG
    media_image9.png
    209
    755
    media_image9.png
    Greyscale

); 

generating a semantically segmented image of the environment based on the 2D image;

generating a depth map of the environment based on the semantically segmented image; 

generating a three-dimensional (3D) estimate of the environment based on the depth map ( 

    PNG
    media_image10.png
    414
    770
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    414
    770
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    268
    764
    media_image12.png
    Greyscale

); and 

controlling an action of the ego agent based on the 3D environment estimate (

    PNG
    media_image8.png
    433
    678
    media_image8.png
    Greyscale


    PNG
    media_image13.png
    260
    768
    media_image13.png
    Greyscale

 ).

	Witt does not teach:
generating a semantically segmented image of the environment based on the 2D image; and
generating a depth map of the environment based on the semantically segmented image.
Atapour-Abarghouei discloses a method for generating a depth map of an environment from a 2D monocular image ( 

    PNG
    media_image14.png
    483
    699
    media_image14.png
    Greyscale


), and teaches the claimed steps of:

capturing a two-dimensional (2D) image of an environment (figure 2:

    PNG
    media_image15.png
    432
    570
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    117
    676
    media_image16.png
    Greyscale

 ); 

generating a semantically segmented image of the environment based on the 2D image (figure 2:

    PNG
    media_image17.png
    401
    629
    media_image17.png
    Greyscale



    PNG
    media_image18.png
    253
    661
    media_image18.png
    Greyscale

 ); and 

generating a depth map of the environment based on the semantically segmented image (figure 2:

    PNG
    media_image19.png
    398
    701
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    392
    662
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    244
    677
    media_image21.png
    Greyscale

).

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to supplement Witt, by providing the depth processing algorithm taught by Atapour-Abarghouei, such that Witt may calculate the environment depth data using 2D image data from Witt’s existing 2D cameras, this obviating the need for specialized, bulky, and expensive 3D capturing equipment for capturing depth information, and for the following motivation provided by Atapour-Abarghouei:


    PNG
    media_image22.png
    195
    653
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    256
    651
    media_image23.png
    Greyscale


Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Witt, while the teaching of Atapour-Abarghouei continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Regarding claims 6, 13, and 20, in which the ego agent is an autonomous vehicle (met by the Witt/ Atapour-Abarghouei combination as applied to the independent claims above:  Witt teaches at least a “robot”:

    PNG
    media_image24.png
    226
    770
    media_image24.png
    Greyscale

).

Regarding claims 7, 14, and 20, the method of claim 1, further comprising capturing the 2D image via a monocular camera integrated with the ego agent (met by the Witt/ Atapour-Abarghouei combination as applied to the independent claims above:  Witt’s teaches at least a “robot” that captures 2D images using a camera:

    PNG
    media_image25.png
    226
    773
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    222
    765
    media_image26.png
    Greyscale

 ).

Regarding claims 2, 9, and 16, further comprising: 

generating the depth map via a depth estimation network (met by the Witt/ Atapour-Abarghouei combination as applied to the independent claims above:  Atapour-Abarghouei discloses:

    PNG
    media_image27.png
    470
    817
    media_image27.png
    Greyscale


); and 

training the depth estimation network via a disposable two-stream network (

    PNG
    media_image28.png
    465
    834
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    517
    669
    media_image29.png
    Greyscale

 ).


Allowable Subject Matter
Claims 3-5, 10-12, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and when the rejection under 35 USC 112b above is overcome.

Regarding claim 3, in the context of the claim as a whole, the prior art of record, the Witt/ Atapour-Abarghouei combination as applied to the independent claims above, does not teach the additional limitations of (with emphasis added):
“the method of claim 2, in which: 
the disposable two-stream network comprises: 
a red-green-blue (RGB) encoder for encoding an RGB training image; and 
a semantic encoder for encoding a semantically segmented training image (Atapour-Abarghouei does teach this element:

    PNG
    media_image30.png
    441
    470
    media_image30.png
    Greyscale


), and
 the RGB training image and the semantically segmented training image are paired inputs to the disposable two-stream network.”

	Dependent claims 10 and 17 recite equivalent limitations.  The remainder of the objected-to claims are dependent. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665